UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 000-52692 SAGA ENERGY, INC. (Exact name of registrant as specified in its charter) Florida 65-0921319 (State or other Jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1509 East Chapman Ave, Orange, CA (Address of principal executive offices) (Zip Code) (714) 532-1500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No þ As of May 15, 2012, the number of shares of common stock outstanding was 49,100,000. FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2012 TABLE OF CONTENTS Page PART I—FINANCIAL INFORMATION Item 1.Financial Statements. 1 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. 9 Item 3.Quantitative and Qualitative disclosures about Market Risk. 12 Item 4.Controls and Procedures. 12 PART II—OTHER INFORMATION Item 1.Legal Proceedings. 13 Item1A.Risk Factors. 13 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. 13 Item 3.Defaults Upon Senior Securities. 13 Item 4.Mine Safety Disclosures. 13 Item 5.Other Information. 13 Item 6.Exhibits. 13 SIGNATURES 14 EXHIBIT INDEX 15 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS SAGA ENERGY, INC. AND SUBSIDIARY FORMERLY KNOWN AS DON MARCOS TRADING CO. CONDENSED CONSOLIDATED BALANCE SHEETS MARCH 31, 2, 2011 (UNAUDITED) March 31, 2012 December 31, 2011 ASSETS CURRENT ASSETS Cash $ $ Accounts receivable – related entity Advance to related entity Prepaid expenses – related entity - Other receivable - TOTAL CURRENT ASSETS OIL FIELD SERVICE EQUIPMENT, NET OF ACCUMULATED DEPRECIATION OF $4,343 AND $995 TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable Related $ $ Unrelated Note payable, stockholder - Accrued expenses TOTAL CURRENT LIABILITIES STOCKHOLDERS’ EQUITY (DEFICIT) Preferred stock, no stated value; Authorized - 10,000,000 shares; Issued and outstanding - -0- shares - - Common stock, no par value; Authorized - 100,000,000 shares; Issued and outstanding - 49,100,000 shares at March 31, 2012 and 49,125,000 at December 31, 2011 Accumulated deficit ) ) TOTAL STOCKHOLDERS’ EQUITY (DEFICIT) ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these financial statements. 1 SAGA ENERGY, INC. AND SUBSIDIARY FORMERLY KNOWN AS DON MARCOS TRADING CO. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED) REVENUES – RELATED ENTITY $ $
